DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 19 November 2020 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 in the same paragraph indicates that only the first measurement is used to provide activity advice; it is unclear why the second measurement is obtained if only the first is used to provide advice, nor is it clear how using only the first measurement can show if the blood flow has changed between measurements. The same issue is found in claims 5 and 6.
Claim 2 refers to “the blood flow information”; again, it is unclear what measurement(s) are included in the information.
Claim 3 calls for the physical activity to include information; it is unclear how an activity can include information. Further, the claim calls for this information to be about a meal – it is additionally unclear how an activity can be information about a meal. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) providing non-specific “advice” by making reference to recorded physiological data and user-input activity data, which falls into the grouping of mental processes. This judicial exception is not integrated into a practical application because the generation of “advice” does not provide any improvement to 

The dependent claims also do not add anything "significantly more", as use of a display to display an output is insignificant postsolution activity (see MPEP 2106.05 - Presenting data, 
 
Claim 5 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) providing advice on activity in response to biological sensor data and a log of activity stored in a record, which falls into the grouping of mental processes. This judicial exception is not integrated into a practical application because the generation of “advice” does not provide any improvement to technology, does not actually effect a treatment, is not applied with any particular machine, does not effect any sort of transformation, and is not applied or used in any meaningful way beyond being generally linked to a technological environment or field of use for its execution (the controller). The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claimed biological sensor is a generic sensing component performing the insignificant, extrasolution task of data 

Claim 6 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) providing advice on activity in response to biological sensor data and a log of activity stored in a record, which falls into the grouping of mental processes. This judicial exception is not integrated into a practical application because the generation of “advice” does not provide any improvement to technology, does not actually effect a treatment, is not applied with any particular machine, does not effect any sort of transformation, and is not applied or used in any meaningful way 

Response to Arguments
Applicant's arguments filed 19 October 2020 have been fully considered but they are not persuasive.

Applicant further argues that the claims include a “particular machine”; the Examiner notes that the supposed “particular machine” executing the abstract idea is a controller, a wholly generic computing device used for no more than automating the practice of the abstract idea itself, essentially serving as a lookup table where X results point to Y advice. This is entirely unpersuasive, and the claims remain rejected.

Conclusion
No art has been applied against the claims; however, as they are rejected under 112 and 101, they are not presently allowable and the question of prior art will be revisited if applicable after resolution of the other issues noted above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN E TOTH whose telephone number is (571)272-6824.  The examiner can normally be reached on Mon - Fri 9a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 571-272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KAREN E TOTH/             Examiner, Art Unit 3791                                                                                                                                                                                           	/CHRISTIAN JANG/             Primary Examiner, Art Unit 3791